GRONER, Associate Justice
(dissenting).
1 am unable to concur in the opinion of the court in this case, and I shall state my reasons briefly.
On the former petition for review, we held that the assignment by petitioner to Ms wife of an interest in an insurance contract was a transfer of a property right, and on that ground we reversed tho findings of the Board that it was an assignment of future earnings. When our mandate went, down, the Commissioner revived an alternative claim which he had originally urged on the Board but had elected to abandon, or at least not to urge, on the first petition for review. On this formerly uneonsi¡dered issue, the Board, without any new evidence, entered its order of redetermination, under which petitioner was required to pay, not only the full amount of the tax originally demanded by the Commissioner, but some four or five thousand dollars more. Assuming, as I do, that it was permissible for the Commissioner to revive the issue unpassed on by the Board at tho first hearing, I think the decision of the Board should nevertheless and for another reason be reversed. The Board found that petitioner realized taxable income of $56,925 in 1921 and $34,978 in 1923, as the result of the payment of his debts by Ms wife out of money received by her from the insurance contract. This determination of amounts I tMnk is wholly unsupported by evidence — there are no findings of fact — and in the teeth of the undisputed oral evidence. The Board rests its decision on two written agreements between petitioner and Ms wife, but even the Commissioner does not, as I think, seriously contend that either of these papers goes so far. On the other hand, the proved and undenied facts as to the amount paid by petitioner’s wife on his debts in the years in question show the amount to be less than one half of that determined by the Board. The case on this new and previously unconsidered issue was, I think, decided by tho Board prematurely and without affording either of the parties opportunity to introduce evidence.
I am, therefore, for sending the case back to the Board with instructions to permit the introduction of further evidence relating to the amounts paid by petitioner’s wife and when paid.